Sinkler, J.,
The preliminary objection raises the question whether the allegations contained in the petition, admitted to be true for the purpose of the present argument, suffice to constitute ground for the relief we are asked to grant petitioner.
We are agreed that this question be determined in favor of petitioner.
The preliminary objection is dismissed, with leave to the objector to file his answer to the petition.
Statements made at the oral argument by counsel for petitioner relating to events occurring after the *92filing of his brief have been set forth in a stipulation which has been signed by counsel and is annexed hereto and made part of the record.